 In the Matter ofDRUMMONDPACKING COMPANYandPACKINGHOUSE.WORKERS ORGANIZING COMMITTEE,LOCAL, 119(C.I.0.)Case No. R-1997.-Decided August 30, 1940,Jurisdiction:meat packing industry.Investigationand Certificationof Representatives:existence of question: re-fusal to accord recognition to union; contract about to expire, no bar; laid-off employees ineligible to participate in election ; election necessary.Unit Appropriate for CollectiveBargaining:all the employees of the Company,excluding foremen, confidential clerks, timekeepers, shipping clerks, assistantshipping clerks, salesmen, executives, engineers, and office workers.Wilcox,Wilcox d Sullivan, by Mr. Francis J. Wilcox,of, EauClaire,Wis., for the Company.Mr. W. 0. Sonnemann,ofMilwaukee, Wis., for the P. W. O. C.Mr. George BohacekandMrs. Charles Heymanns,ofMilwaukee,Wis., for the Amalgamated.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 15, 1940, Packinghouse Workers Organizing Committee,Local 119 (C. I. 0.), herein called the P. W. 0. C.,1 filed with theRegional Director for the Twelfth Region (Milwaukee, Wisconsin)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Drummond PackingCompany, Eau Claire, Wisconsin, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c). of the National Labor Relations Act, 49 Stat.449, herein called the Act. , On July 30, 1940, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section 9-(c) of the Act and Article III, Section 3, of National Labor Rela-1Designated in the petition as Packinghouse Workers Organizing Committee (C. I. 0.).-At the hearing the P. W. O. C. stated that on July 18, 1940, it had been chartered asLocal 119 and requested that it be so designated in any election which the Board mightorder.27 N. L. R. B., No. 2..g DRUMMOND PACKING COMPANY9Lions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conductit and to provide for an appropriate hearing upon due notice.OnAugust 5, 1940,the Regional Director issued a notice of hearing,copies of which were'duly served upon the Company,upon theP.W. O. C., and upon Amalgamated Meat Cutters and ButcherWorkmen of North America, Local 360, herein called the Amalgam-ated, a labor organization claiming to represent employees directlyaffected by the investigation.Pursuant to notice a hearing was held on August.13, 1940, .at EauClaire,Wisconsin,before Frederick P. Mett, the Trial Examinerduly designated by the Board.The Company was represented bycounsel,and the P. W. O. C. and the Amalgamated by their repre-sentatives.All parties participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, andto introduce evidence.bearing on the issues-was.-afforded.all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission.of evidence.The. Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT^.1.THE BUSINESS OF THE COMPANYDrummond.Packing Company is a Wisconsin corporation withits principal office and place of business at Eau Claire,Wisconsin.Itis engaged in the purchase and slaughtering of livestock,and theprocessing,sale, and distribution of 'meats-and animal byproducts.In the conduct of its business the Company purchases annually ap-proximately$1,500,000 worth of livestock'and curing,packing, andshipping materials.Approximately 5 per cent of these materialsare shipped to the Company from points outside the State of Wiscon-sin.The sales of meats and byproducts annually by the Companyamount to approximately$2,000,000, of which approximately 35 percent are shipped to States other than Wisconsin.The Companyemploys between 125 and 135 production and maintenance employeesin the operation of its plant.II.THE ORGANIZATIONS INVOLVEDPackinghouseWorkers Organizing Committee, Local 119, is a.labor organization affiliated with the Congress of Industrial Organi- 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDzations.It admits to membership production and maintenance em-ployees of -the Company.AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, Local 360, is a labor organization affiliated with the AmericanFederation` of Labor" admitting to its membership' production and.maintenance employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated was chartered on December 26, 1936, and there-after, in 1937, 1938, and 1939, entered into exclusive, bargaining con-tracts with the Company covering all production and maintenanceemployees.The 1939 contract was to remain in full force and effectuntil October 1, 1940.The P. W. O. C. began to organize in the first part= of July 1940, andon'July 12, 1940, claiming to represent a majority of the productionand maintenance employees in the plant, requested the Company torecognize it as the exclusive bargaining representative of these em-ployees.The Company refused this request, stating. that it wasalready under contract with the Amalgamated.At the. hearing theAmalgamated claimed to represent a large majority.of the productionand maintenance. employees. of the Company.There was introducedinto evidence a report of the Regional Director showing that theP.W. O. C. has authorizations from 91 employees in the allegedappropriate unit.The contract between the. Company and the Amalgamated is nowabout to expire.It therefore constitutes no bar to our investigationof representatives herein.2We find that a question has arisen concerning the representationof'employees ,of the 'Company.'IV.THE EFFECT OF THE QUESTIONCONCERNINGREPRESENTATION 'UPONCOMMERCEWe find that the question concerning representation which hasarisen,' occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.a SeeMatter of A. Goodman d SonandBakery d Confectionery Workers InternationalUnion, Local 94, Matzothd Noodle Workers, A. F. L., 14N. L.R. B. 1213;Matter ofOppenheimerCasing Company,a corporationandUnited PackinghouseWorkers ofAmerica,Local No. 75, Through.Packinghouse Workers OrganizingCommittee,AffiliatedwiththeCongress of Industrial Organizations,15 N.L. R. B. 671 ;Matter of Interstate Broad-casting Company,Inc.andLocal No. 913, Radio Broadcast Technicians C. Engineers Union,International Brotherhood of ElectricalWorkers, A. F. L.,18 N.L. R. B. 235. DRUMMONDPACKING COMPANYV. THE APPROPRIATE UNITThe P. W. 0. C. contends that all the employees of the Company,excluding foremen, confidential., clerks,, timekeepers, shipping clerks,assistant shipping clerks, salesmen, executives, engineers, and officeworkers, constitute a unit appropriate for the purposes of collectivebargaining.The Amalgamated refused to stipulate as to the appro-priateness of the foregoing unit, on the ground that at some futuretime it might desire to represent the office workers. It stipulated,however, that the unit contended for by the P. W. 0. C. was thesame.as that covered by previous contracts between the Amalgamatedand the Company.We find that all the employees of the Company, excluding fore-men, confidential clerks,' timekeepers,. shipping clerks, assistant shipping clerks,, salesmen, 'executives;- engineers,, and office, workers; con-stitute a 'unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargaining,and otherwise effectuate the policies of the Act..VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company within, the unit we havefound to be appropriate can best be resolved by an election by secretballot..The P. W. 0. C. contends that 4 employees' who were laid offby the Company in July 1940 are eligible to participate in theelection.The Amalgamated ,-challenges their eligibility. on theground that there is no showing that they were only temporarilylaid off.It appears from the testimony of Homer H. Smith, vicepresident of the Company, that, while the Company might possiblyreemploy these men in the future, there is no likelihood at the presenttime of doing so.Under these circumstances, we find that they areriot eligible to participate in the election which we will order.The parties did not express their desires with regard to the selec-tion of the pay-roll period for the determination of eligibility tovote.We shall follow our usual practice and direct that the em-ployees of the Company eligible to vote -in the election shall be thosewithin the appropriate unit during the pay-roll period immediatelypreceding the date of our Direction of Election herein, includingemployees who did not work during such pay-roll period because theywere ill or' on vacation, and employees who were then or shall have$Ralph nuggins,. Art Wilcox, Odell Lovelein,:Bernard Boehlke. 12DECISIONSOF NATIONALLABOR'_RELATIONS BOARDsince beentemporarilylaid off, but excluding those who shall havesince quit or been discharged for cause.Upon the basis of the above findings of fact and.upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Drummond Packing Company, Eau Claire,Wisconsin, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All employees of the Company, excluding foremen, confidentialclerks, timekeepers, shipping clerks, assistant shipping clerks, sales-men, executives, engineers, and office workers, constitute a unit appro-priate for the purposes of collective bargaining within the -meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and ;pursuant to the power vested. in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is hereby..DIRECTED. that, . as part of the investigation authorized' by theBoard to ascertain representatives for the purposes of collective bar-gaining with Drummond Packing Company, Eau Claire, Wisconsin,an election by -secret ballot shall be .conducted as early as possiblebut not later than thirty (30) days from the- date' of this Direction,under the direction and supervision of the. Regional Director forthe Twelfth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section '9, of saidRules and Regulations, among all employees of the Company, exclud-ing foremen, confidential clerks, timekeepers, shipping clerks, assistantshipping clerks; salesmen, executives,, engineers, and office workers,who were employed by the Company during the pay-roll period im-mediately preceding 'the date of this.Direction of Election', includingemployees who did not work during such pay-roll period because theywere ill or on vacation, and employees who were then or have sincebeen temporarily laid off, but excluding those who shall have sincequit or been discharged for cause, to determine whether they desireto' be represented for the purposes of collective bargaining by Pack-inghouseWorkers Organizing Committee, Local, 119 (C. I. O.)., orby Amalgamated Meat Cutters and ' Butcher Workmen of North'America, Local 360, or by, neither.. DRUMMOND PACKING COMPANYSAME TITLE13CERTIFICATION OF REPRESENTATIVESOctober 2, 1940On August. 30, 1940, the National Labor Relations *Board, issueditsDecision and Direction of Election in the above-entitled proceed-ing.Pursuant to the Direction of Election an election by secret ballotwas conducted on. September 13, 1940, under the direction and.super-vision of the Regional Director for the Twelfth Region (Milwaukee,Wisconsin).On September 17, 1940, the Regional Director,, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conduct ofthe ballot or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :_Number of Employees Eligible to Vote------------------------129Total Number of Ballots Cast-------------------------------125Number of Votes Counted-----------------------------------125Number of Votes FORPACKINGHOUSEWORKERSORGANIZINGCOMMITTEE, LocAL 119, (C. I. 0.) -------------------------95Number of Votes FOR AMALGAMATED MEAT CuTTERs & BUTCHERWORKMEN OF NORTH AMERICA, LOCAL 360, (A. F. L.) ------29Nu nber ofVotes FoxNEITHER ORGANIZATION-----------------1Number of Blank Ballots---------------------------- ------ .NoneNumberof Void Ballots-----------------------------------NoneNumber ofChallenged Ballots------------------------------NoneBy virtue of and pursuant to the power vested in the National.Labor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIEDthat PackinghouseWorkers OrganizingCommittee, Local 119 (C. I. 0.), has been designated and selected bymajority of the employees of Drummond Packing Company, Eau'Claire,Wisconsin, excluding foremen, confidential clerks, timekeepers,shipping clerks, assistant shipping clerks, salesmen, executives, engi-neers, and office workers, as their representative for the purposes ofcollective bargaining, and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, Packinghouse Workers.Organizing Committee, Local 119 (C. I. 0.), is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing in respect to rates of pay, wages, hours of employment, andother conditions of employment.27 N. L. R. B., No. 2a.